Citation Nr: 1223024	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-27 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for skin cancer; and if so, whether the claim should be granted for purposes of accrued benefits.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 25, 2010, and in excess of 50 percent for the disability from that date.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2007 and November 2009 by the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.  He died in September 2010.

Review of the file shows the Veteran's surviving spouse filed a claim for entitlement to Dependency and Indemnity Compensation, death pension, accrued benefits, and burial benefits in December 2010.  In addition, she appears to be requesting to be substituted as the appellant in this case.  These matters are referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran died in September 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  							


ORDER

The appeal is dismissed.



_____________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


